Citation Nr: 0617860	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  03-21 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a right knee disorder 
secondary to post operative residuals of a left knee 
arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1992 to March 
1993.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

The May 2004 rating decision denied the veteran's claim of 
entitlement to service connection, on a secondary basis, for 
a right knee disorder, on account of the absence of new and 
material evidence since a previous rating decision in April 
1994.  The Board finds this secondary service connection 
claim to be a new claim, as service connection on a secondary 
basis was not addressed by the April 1994 RO decision, and 
will therefore adjudicate it as such.

The record raises the issues of entitlement to an increased 
evaluation for post operative residuals of a left knee 
arthroplasty, and entitlement to service connection for a 
sleep disorder, a gastrointestinal disorder, and depression, 
each claimed as secondary post operative residuals of a left 
knee arthroplasty.  The veteran's hearing testimony further 
raises the issue of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  These issues, however, are not 
currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
consideration.


FINDING OF FACT

The preponderance of the competent evidence is against 
finding that a right knee disorder is proximately due to or 
the result of post operative residuals of a left knee 
arthroplasty.



CONCLUSION OF LAW

A right knee disorder was not caused and is not aggravated by 
post operative residuals of a left knee arthroplasty.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 (West 2002 and Supp. 2005), VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a), VA has a duty to notify the claimant of 
the information and evidence needed to substantiate and 
complete a claim, i.e., evidence of veteran status; existence 
of a current disability; evidence of a nexus between service 
and the disability; the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in February 2004 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.   The failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal is harmless because the preponderance of the evidence 
is against the appellant's claim for secondary service 
connection, and any questions as to the appropriate 
disability rating or effective date to be assigned are moot.   
Simply put, there is no evidence of any VA error in notifying 
the appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim. 

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.

The Claim

The veteran claims entitlement to service connection, on a 
secondary basis, for a right knee disorder.  The May 2004 
rating decision denying this claim cited the preponderance of 
the evidence showing the disorder to be neither caused nor 
aggravated by the appellant's service-connected left knee 
disability.  The Board agrees. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for arthritis may be presumed if the 
disorder was compensably disabling within a year of 
separation from active duty. 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted where disability is 
proximately due to or the result of an already service-
connected disability.  38 C.F.R. § 3.310.  Finally, 
compensation is payable when a service-connected disability 
has aggravated a non-service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

With the above criteria in mind, the Board notes that the 
veteran's service medical records reflect a complaint and 
treatment for right knee pain in August 1992.  His October 
1992 Board of Medical Survey, however, is devoid of reference 
to a right knee condition.

Post-service, a December 1993 VA examination provides the 
earliest and, for almost a decade, only competent evidence of 
this disorder.  The veteran was diagnosed with 
retroperitoneal pain syndrome in the right knee.  X-rays were 
unremarkable and there was no diagnosis of arthritis, thereby 
vitiating any entitlement to service connection on a 
presumptive basis under 38 C.F.R. 3.309.  

Subsequently, the next pertinent treatment evidence of record 
is a November 2001 private medical record.  Since then the 
record shows chronic complaints, treatments, and diagnoses 
pertaining to right knee pain.  The appellant underwent a 
diagnostic arthroscopy in October 2002, but that study did 
not link a right knee disorder to the service connected left 
knee disorder.  See private medical records dated from 
November 2001 to June 2004.  Since these treatments began 
taking place upwards of eight years after service, too much 
time has elapsed to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

While the veteran himself argues that his right knee disorder 
is etiologically related to service, as a layperson, his 
opinion does not constitute competent evidence of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1).

No medical evidence has been presented which indicates that 
the veteran's right knee disorder is in any way related to 
his military service, or was present to a compensable degree 
within a year of his discharge from active duty.  In this 
respect, in June 2004, Alberto Bolanos, M.D., noted that the 
veteran felt he had developed a gait abnormality due to the 
left knee injury.  Dr. Bolanos, however, did not offer any 
opinion addressing the etiology of any right knee disorder.

Moreover, following a July 2004 VA examination the examiner 
opined that the veteran's right knee pain was unrelated to 
his left knee condition.  Indeed, the examiner found the 
veteran's right knee to be "perfectly normal."  
Additionally, while the veteran testified that his private 
physicians told him off the record that his right knee 
disorder was related to his service-connected left knee 
disability, he also attested to his private orthopedist's 
unwillingness to put that medical nexus opinion in writing.  
The claimant has not indicated that any medical records 
currently exist which would show a nexus between service or a 
service connected disorder and any current right knee 
disability.

Of course, should the veteran secure competent evidence 
linking a current right  knee disorder to service, he should 
submit that evidence to VA and his claim would be reevaluated 
based on the evidence then of record.  At this time, however, 
because the preponderance of the competent evidence is 
against the veteran's claim, the doctrine of reasonable doubt 
is not for application, and the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




ORDER

Entitlement to service connection for a right knee disorder 
secondary post operative residuals of a left knee 
arthroplasty is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


